Citation Nr: 0831726	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  04-15 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a higher initial disability rating for 
status post left ankle sprain, currently rated as 20 percent 
disabling.

2.  Entitlement to service connection for a low back 
disability, to include arthritis, claimed on a direct basis 
and as secondary to the service-connected left ankle 
disability.

3.  Entitlement to service connection for osteoarthritis of 
the left hip, claimed on a direct basis and as secondary to 
the service-connected left ankle disability.

4.  Entitlement to service connection for a lung disability, 
claimed as asbestosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to June 
1968. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

Procedural history

In a May 2003 rating decision, the RO granted service 
connection for status post left ankle sprain effective July 
18, 2002 and assigned a 20 percent disability rating 
effective that same date.  The veteran perfected an appeal of 
the assignment of the initial 20 percent disability rating.

In an April 2005 rating decision, the RO denied service 
connection for osteoarthritis of the lumbar spine and 
osteoarthritis of the left hip.  The RO denied both claims on 
a direct basis and as secondary to the service-connected left 
ankle disability.  The veteran perfected an appeal of those 
denials.  The medical evidence reflects that in addition to 
arthritis of the lumbar spine, disc degeneration of L3-L4 is 
present.  Therefore, the issue regarding the lumbar spine 
disability is as stated on the title page.

In an August 2006 rating decision, service connection was 
denied for asbestosis.  The veteran perfected an appeal of 
that denial.

In May 2008, the veteran testified at a hearing held at the 
RO before the undersigned Veterans Law Judge, a transcript of 
which has been associated with the veteran's claims file.  
The veteran presented testimony on the issues of an increased 
rating for the left ankle disability and service connection 
for the lumbar spine and left hip disabilities.  Although the 
veteran did not present testimony on the issue of service 
connection for a lung disability, that issue is before the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

Issue not on appeal

In a February 2007 statement, the veteran raised the issue of 
service connection for diabetes mellitus.  This issue is 
referred to the RO for appropriate action.

Also, in the February 2007 statement, the veteran alleged 
that he is unemployable due to the service-connected left 
ankle disability and the lumbar spine and left hip 
disabilities.  The issue of a total disability rating based 
on individual unemployability (TDIU) is referred to the RO 
for appropriate action following completion of the directives 
in the remand.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that these 
claims must be remanded for further evidentiary development.




Reasons for remand

Social Security Administration records

At the May 2008 hearing, the veteran testified that he had 
been receiving Social Security disability benefits for about 
10 years based on his orthopedic disabilities.  See also the 
report of the February 2005 VA examination.  These records 
are relevant to the issue of an increased rating for a left 
ankle disability and are possibly relevant to the service 
connection claims.  In the absence of such records, the Board 
cannot determine whether they are relevant to the service 
connection claims.  Therefore, such records must be obtained.

VA orthopedic examination

A report of a February 2005 VA examination reveals that the 
examiner did not provide a basis for his determination that 
the aggravation of the arthritis of the lumbar spine and left 
hip was "only to the degree of about 10%."  See report of 
the February 2005 VA examination, page 4.  The language from 
this report is unclear as what symptomatology of the 
arthritis is attributable to the service-connected left ankle 
disability and what symptomatology of the arthritis is 
attributable to other etiologies.  The Board is precluded 
from differentiating between symptomatology attributed to a 
service-connected disability and symptomatology attributed to 
a non-service-connected disability in the absence of medical 
evidence which does so.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998).  Therefore, another VA orthopedic 
examination is warranted.

The Board also notes that the veteran's secondary service 
connection claims were received in July 2004.  During the 
pendency of this appeal, 38 C.F.R. § 3.310(b) (2007) was 
amended effective October 10, 2006.  See 71 Fed. Reg. 52,744 
(Sept. 7, 2006).

Where, as here, a law or regulation changes after the claim 
has been filed, but before the administrative or judicial 
process has been concluded, the version more favorable to the 
veteran applies unless Congress provided otherwise or 
permitted VA to do otherwise and VA did so.  See VAOGCPREC 7-
2003; see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Green v. Brown, 10 Vet. App. 111, 117 (1997).

Although the overall intention of the amendment is to 
implement the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Allen v. Brown, 7 Vet. 
App. 439 (1995), the amended 38 C.F.R. § 3.310(b) institutes 
additional evidentiary requirements and hurdles that must be 
satisfied before aggravation may be conceded and service 
connection granted.  The Court in Allen was not concerned 
with, and did not address, such an evidentiary requirement.  
Notably, in addressing the imposition of this new evidentiary 
requirement, the regulatory comments cite to 38 U.S.C.A. 
§ 501 as the supporting authority and not Allen.  See 71 Fed. 
Reg. at 52,744-45.  

Accordingly, the Board finds that the more favorable law in 
this case is the former version of 38 C.F.R. § 3.310, as 
interpreted by the Court in Allen.  The former version of 
38 C.F.R. § 3.310 is therefore applicable in this case.

Also, the veteran's left ankle was last examined in February 
2005.  Although the examination was adequate for rating 
purposes at that time, another examination is now considered 
necessary given the passage of time.  

VA respiratory examination

The veteran alleges that he was exposed to asbestos while 
repairing piping during active service.  The veteran's 
service personnel records show that he was an engineman, but 
do not specifically show that he was exposed to asbestos, 
such as evidence that he performed a specific task in which 
he would have been exposed to asbestos.  His DD Form 214 
shows that his related civilian occupation was an engine 
mechanic.  The RO has not determined whether the veteran was 
exposed to asbestos during active service and has instead 
denied the claim on the basis that the veteran does not have 
a current disability associated with asbestos exposure.  The 
veteran should be afforded the opportunity to submit evidence 
showing in-service exposure to asbestos. 

In a June 2005 statement, the veteran's private doctor noted 
that recent chest X-rays showed some atelectasis and scarring 
in the bases of his lungs and that "his current 
symptomatology and X-ray findings can be related" to in-
service asbestos exposure.  A report of March 2007 lung 
surgery reflects that there were "quite a lot of calcified 
pleural plagues on the parietopleural surface, consistent 
with the patient's stated prior asbestos exposure."  
However, the competent medical evidence of record does not 
relate a specific current disability, as opposed to a 
finding, to in-service asbestos exposure.  Therefore, a 
medical examination and opinion are necessary.

Accordingly, this case is remanded to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should afford the veteran the 
opportunity to submit any additional 
evidence supporting his assertion of 
asbestos exposure, such as in-service 
performance evaluations reflecting his 
duties in detail or statements from 
fellow veterans who served with him.

2.  VBA should contact the Social 
Security Administration in order to 
obtain, if available, any and all records 
pertaining to the veteran.  Any such 
records so obtained should be associated 
with the veteran's VA claims folder.  

3.  VBA must arrange for the veteran to 
undergo a physical examination to 
determine the current severity of the 
status post left ankle sprain and the 
etiologies of the lumbar spine and left 
hip disabilities.  The examiner should 
report all findings as to the left ankle, 
to include range of motion testing.  
After review of all pertinent medical 
records, the examiner should render 
opinions as to whether it is as likely as 
not that any currently diagnosed lumbar 
spine disability was caused or aggravated 
by his service-connected status post left 
ankle sprain and whether it is as likely 
as not that the arthritis of the left hip 
was caused or aggravated by his service-
connected status post left ankle sprain.  
The examiner should provide bases for all 
opinions given.  The report of the 
physical examination should be associated 
with the veteran's VA claims folder.

4.  VBA must arrange for the veteran to 
undergo a physical examination to 
determine the nature and the etiology of 
the veteran's lung disability.  After 
review of all pertinent medical records, 
to include the June 2005 statement of the 
veteran's private doctor and the report 
of March 2007 lung surgery, the examiner 
should identify all current lung 
disabilities and should render opinion as 
to whether it is as likely as not that 
any currently diagnosed lung disability 
is related to the in-service exposure to 
asbestos.  The examiner should provide 
bases for all opinions given.  The report 
of the physical examination should be 
associated with the veteran's VA claims 
folder.

5.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should then review the 
record and readjudicate the veteran's 
claims.  If the decision remains 
unfavorable to the veteran, in whole or 
in part, a supplemental statement of the 
case (SSOC), with consideration of the 
report of March 2007 lung surgery and a 
June 2008 statement of a private 
chiropractor if applicable, should be 
prepared.  If service connection is 
granted for any disability on appeal, VBA 
should take any appropriate action in 
light of that grant as to the veteran's 
TDIU claim.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

